—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered May 14, 1993, convicting defendant, after a nonjury trial, of attempted assault in the first degree, and sentencing him to 5 years probation, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), there was sufficient proof that defendant intended to cause the police officer serious physical injury when he threw the knife at the officer’s body (see, People v Carter, 53 NY2d 113, 116). Defendant’s intent is inferred from his conduct of throwing the knife and attacking the police officer after the officer attempted to subdue defendant (People v Bracey, 41 NY2d 296, 301). Concur—Rosenberger, J. P., Rubin, Ross, Nardelli and Williams, JJ.